DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4 is objected to because of the following informalities: Line 1 of claim 4 recites, in part, “the plurality or fiducials” which appears to contain a typographical error. The Examiner suggests amending the claim to --the plurality [[or]] of fiducials-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 1 of claim 10 recites, in part, “the set of predetermined functions” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the [[set]] series of predetermined functions-- in order to maintain consistency with line 19 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 2 of claim 10 recites, in part, “a series of one or predetermined linear algebraic operations” which  more predetermined linear algebraic operations-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 3 of claim 10 recites, in part, “a three dimensional (3D)l function, the 3D function” which appears to contain a typographical error. The Examiner suggests amending the claim to --a three dimensional (3D) function, the 3D function-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Line 5 of claim 10 recites, in part, “a second of coordinates” which appears to contain an error. The Examiner suggests amending the claim to --a second set of coordinates-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 1 - 2 of claim 20 recite, in part, “wherein the golf club characteristics data a center axis of a shaft” which appears to contain a typographical error. The Examiner suggests amending the claim to --wherein the golf club characteristics data defines a center axis of a shaft-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which golf club “the golf club” recited on line 21, along with subsequent recitations of "the golf club", are referencing. Are they referring to the “golf club” recited on line 1 of claim 1 or the “golf club” recited on lines 9 - 10 of claim 1? Additionally, it is unclear as to whether the “golf club” recited on line 1 of claim 1 and the “golf club” recited on lines 9 - 10 of claim 1 are the same golf club or different golf clubs. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single same golf club and suggests amending lines 9 - 10 of claim 1 to --the second image including [[a]] the golf club--.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which plane “the plane” recited on line 13 is referencing. Is it referring to the “plane” recited on line 21 of claim 1 or the “plane” recited on line 11 of claim 10? Additionally, it is unclear as to whether the “plane” recited on line 21 of claim 1 and the “plane” recited the plane parallel to the face of the golf club, the first function--.
Claims 2 - 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burney et al. U.S. Publication No. 2004/0221464 A1.

-	With regards to claim 19, Burney et al. disclose an apparatus, (Burney et al., Abstract, Figs. 1, 7 & 8, Pg. 1 ¶ 0001 and 0006 - 0007, Pg. 2 ¶ 0028, Pg. 3 ¶  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 - 7 and 9 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 in view of Kiraly et al. U.S. Publication No. 2013/0190098 A1.

-	With regards to claim 1, Burney et al. disclose a system for measuring attributes of a golf club, (Burney et al., Abstract, Figs. 1, 7 & 8, Pg. 1 ¶ 0001 and 0006 - 0007, Pg. 2 ¶ 0028, Pg. 3 ¶ 0036 - 0038) comprising: a camera (Burney et al., Abstract, Figs. 6, 7 & 9A - 9D, Pg. 1 ¶ 0006 and 0009, Pg. 2 ¶ 0029, Pg. 3 ¶ 0033 - 0037, Pg. 4 ¶ 0040 - 0042) configured to capture images of the golf club and a plurality of fiducials; (Burney et al., Abstract, Pg. 1 ¶ 0006 and 0009, Pg. 2 ¶ 0029, Pg. 3 ¶ 0033 - 0034, Pg. 4 ¶ 0041 - 0042 [“light from the LEDs is routed to the club face via a light pipe 87, and the reflection of the light off the club face is received by the corresponding camera.” The Examiner asserts that the points of reflected light in Burney et al. correspond to the instant plurality of fiducials.]) and a computing device in operable communication with the camera, (Burney et al., Fig. 7, Pg. 1 ¶ 0006 - 0007, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0036 - 0037, Pg. 4 ¶ 0043) the computing device configured to: access a first set of pixels associated with each of the plurality of fiducials of a first image, (Burney et al., Figs. 9A - 9D, Pg. 3 ¶ 0033 - 0034, Pg. 4 ¶ 0041 - 0042 [“images from the shaft cameras 36, 38 are captured by frame grabbers 96. The captured images are processed to define points of reflected light”]) access a second image from the camera, predetermined locations of the golf club. Pertaining to analogous art, Kiraly et al. disclose a system for measuring attributes of a golf club, (Kiraly et al., Abstract, Figs. 1 - 2B & 5B, Pg. 1 ¶ 0002, 0006 and 0009, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0047 - 0048, Pg. 4 ¶ 0058, Pg. 5 ¶ 0067 and 0069 - 0071) comprising: a camera (Kiraly et al., Abstract, Figs. 1 - 2B & 5B, Pg. 1 ¶ 0006 and 0013, Pg. 2 ¶ 0031 - 0032, Pg. 4 ¶ 0056, Pg. 5 ¶ 0064) configured to capture images of the golf club and a plurality of fiducials; (Kiraly et al., Figs. 5A & 5B, Pg. 1 ¶ 0006, 0010 and 0013, Pg. 2 ¶ 0030 - 0031, Pg. 4 ¶ 0056 - 0057, Pg. 5 ¶ 0065 and 0069) and a computing device in operable communication with the camera, (Kiraly et al., Pg. 1 ¶ 0006 and 0008 - 0009, Pg. 2 ¶ 0033, Pg. 5 ¶ 0065 and 0067, Pg. 6 Claim 1) the computing device configured to: access a first set of pixels associated with each of the plurality of fiducials of a first image to calibrate a spatial resolution of the camera, (Kiraly et al., Figs. 5B & 6, Pg. 1 ¶ 0006 and 0013, Pg. 4 ¶ 0056 - 0057 and 0060 - 0061, Pg. 5 ¶ 0069 - 0070) access a second image from the camera, the second image including a golf club with the plurality of fiducials positioned along predetermined 

-	With regards to claim 2, Burney et al. in view of Kiraly et al. disclose the system of claim 1,  wherein the plurality of fiducials comprise discrete fiducials removable from the golf club. (Burney et al., Pg. 1 ¶ 0013, Pg. 3 ¶ 0033 - 0034, Pg. 4 ¶ 0041 - 0042) In addition, analogous art Kiraly et al. disclose wherein the plurality of fiducials comprise discrete fiducials removable from the golf club. (Kiraly et al., Figs. 5A & 5B, Pg. 1 ¶ 0004, 0006 - 0007 and 0010, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0014, Pg. 2 ¶ 0030, Pg. 3 ¶ 0034 - 0035 and 0047, Pg. 4 ¶ 0056 and 0059 - 0061, Pg. 5 ¶ 0067 [‘the markers can be placed with specific geometry that is unique to each club or additional markers can be added. Another method is to allow the user to place the markers randomly and then have the computer determine and store the exact geometry for each club” and “If a new club is introduced to the system that has geometry that matches too closely to one in the library then the system could alert the user to manipulate the markers.” The Examiner asserts that Kiraly et al. disclose fiducials that are removable from the golf club at least because they disclose that their markers, fiducials, may be manipulated after having been placed on a golf club.]) 

one or more images to generate calibration data, (Kiraly et al., Figs. 1 & 6, Pg. 2 ¶ 0030 - 0031, Pg. 4 ¶ 0056 and 0060 - 0061 [The Examiner asserts that Kiraly et al. disclose utilizing a stereoscopic camera system which would 

-	With regards to claim 6, Burney et al. in view of Kiraly et al. disclose the system of claim 5. Burney et al. fail to disclose explicitly wherein the sheet is used as a reference to compute an initial pose of the camera. Pertaining to analogous art, Kiraly et al. disclose wherein the sheet is used as a reference to compute an initial pose of the camera. (Kiraly et al., Pg. 2 ¶ 0031, Pg. 4 ¶ 0056 - 0057 and 0060 - 0061) 

-	With regards to claim 7, Burney et al. in view of Kiraly et al. disclose the system of claim 1, wherein the second set of pixels are a portion of a pixel array defining an entirety of the second image, (Burney et al., Figs. 9A - 9D, Pg. 2 ¶ 0029, Pg. 3 ¶ 0036, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042 [“Since the camera positions and view angles are known, a field of view of a known size, i.e., a projection area 

-	With regards to claim 9, Burney et al. in view of Kiraly et al. disclose the system of claim 1, wherein a portion of the plurality of fiducials are assigned to the face of the golf club, (Burney et al., Fig. 2, Pg. 3 ¶ 0033) and a second portion of the plurality of fiducials are assigned to the shaft of the golf club. (Burney et al., Figs. 3 & 9A - 9D, Pg. 1 ¶ 0013, Pg. 3 ¶ 0034, Pg. 4 ¶ 0041 - 0042) In addition, analogous art Kiraly et al. disclose wherein a portion of the plurality of fiducials are assigned to the face of the golf club, (Kiraly et al., Figs. 3A - 5B, Pg. 1 ¶ 0006 - 0007 and 0013, Pg. 2 ¶ 0030, Pg. 3 ¶ 0034, 0041 and 0047, Pg. 4 ¶ 0056 and 0059 - 0060) and a second portion of the plurality of fiducials are assigned to the shaft of the golf club. (Kiraly et al., Pg. 3 ¶ 0047, Pg. 4 ¶ 0059 - 0060, Pg. 5 ¶ 0067) 

-	With regards to claim 10, Burney et al. in view of Kiraly et al. disclose the system of claim 1, wherein the set of predetermined functions comprises: a series of one or [more] predetermined linear algebraic operations (Burney et al., Abstract, Figs. 2, 3, & 9A - 9D, Pg. 1 ¶ 0006 and 0013, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0034, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0043) comprising: a three dimensional (3D)I function, (Burney et al., Pg. 1 ¶ 0013, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) the 3D function including an input comprising a set of coordinates representing an origin of a local coordinate system (Burney et al., Fig. 9A, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) and a second [set] of coordinates representing a predetermined location along the golf club, (Burney et al., Figs. 9A - 9D, Pg. 1 ¶ 0013, Pg. 3 ¶ 0033 - 0034, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) the 3D function o Li, respectively) are measured from an axial line of the shaft, i.e., shaft line 28, to a face plane 30 and a lie line 32, respectively (FIGS. 2 and 3)”]) a first function which performs a cross product operation on a first function input, the first function input comprising a set of points defining a plane on a face of the golf club, the first function configured to generate a first function output defining a normal vector to the plane; a second function including a second function input that comprises a ratio of vectors, the second function configured to generate a second function output defining an angle representing a lie of the golf club; and a third function including a third function input that comprises a ratio of vectors, the third function configured to generate a third function output defining an angle representing a loft of the golf club. ([The Examiner asserts that only one of the claimed functions, predetermined linear algebraic operations, is required, see lines 1 - 2 of instant claim 10.]) 

-	With regards to claim 11, Burney et al. disclose a method, (Burney et al., Abstract, Pg. 1 ¶ 0001 and 0006, Pg. 2 ¶ 0028, Pg. 4 ¶ 0043) comprising: predetermined locations of a golf club. Pertaining to analogous art, Kiraly et al. disclose a method, (Kiraly et al., Abstract, Fig. 5B, Pg. 1 ¶ 0002, 0006 and 0013, Pg. 4 ¶ 0056 - 0057) comprising: providing a processor in operable communication with a camera component, (Kiraly et al., Abstract, Figs. 1 - 2B & 5B, Pg. 1 ¶ 0006 and 0008 - 0009, Pg. 2 ¶ 0031 - 0033, Pg. 5 ¶ 0065 and 0067, Pg. 6 Claim 1) the processor configured for: accessing a first image from the camera component, the first image including a plurality of fiducials; (Kiraly et al., Figs. 5B & 6, Pg. 1 ¶ 0006 and 0013, Pg. 4 ¶ 0056 - 0057 and 0060 - 0061, Pg. 5 ¶ 0069 - 0070) converting the first image to a first plurality of picture elements associated with each of the plurality of fiducials; (Kiraly et al., Figs. 5B & 6, Pg. 1 ¶ 0006 and 0013, Pg. 4 ¶ 0056 - 0057 and 0060 - 0061, Pg. 5 ¶ 0069 - 0070) accessing a second image from the camera component, the second image including the plurality of fiducials positioned along predetermined locations of a golf club; (Kiraly et al., Fig. 5B, Pg. 1 ¶ 0006 - 0007, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0014, Pg. 2 ¶ 0030, Pg. 3 ¶ 0034 - 0039 and 0041 - 0046, Pg. 4 ¶ 0056 - 0057 and 0060, Pg. 5 ¶ 0065, 0067 and 0069) converting the second image to a second plurality of picture elements associated with each of the plurality of fiducials; (Kiraly et al., Fig. 5B, Pg. 1 ¶ 0006, 0008 and 0013, Pg. 2 ¶ 0015, Pg. 4 ¶ 0057) generating a set of points defining virtual three-dimensional aspects of the plurality of fiducials 

-	With regards to claim 12, Burney et al. in view of Kiraly et al. disclose the method of claim 11, wherein the camera component comprises one or more cameras. (Burney et al., Abstract, Figs. 4, 6, 7 & 9A - 9D, Pg. 1 ¶ 0006, Pg. 2 ¶ 0029, Pg. 3 ¶ 0033 - 0034 and 0036, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) In addition, analogous art Kiraly et al. disclose wherein the camera component comprises one or more cameras. (Kiraly et al., Figs. 1 - 2B & 5B, Pg. 1 ¶ 0006 and 0013, Pg. 2 ¶ 0030 - 0032, Pg. 4 ¶ 0056) 

-	With regards to claim 13, Burney et al. in view of Kiraly et al. disclose the method of claim 11, wherein the first plurality of picture elements and the second plurality of picture elements comprise pixels represented as a two-dimensional array of integers. (Burney et al., Figs. 7 & 9A, Pg. 2 ¶ 0029, Pg. 3 ¶ 0036, Pg. 3 ¶ 

-	With regards to claim 14, Burney et al. in view of Kiraly et al. disclose the method of claim 11, further comprising utilizing the camera component to continuously track the plurality of fiducials while the golf club is positioned within an image frame associated with the camera component. (Burney et al., Abstract, Fig. 7 - 9D, Pg. 1 ¶ 0006, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0043) In addition, analogous art Kiraly et al. disclose utilizing the camera component to continuously track the plurality of fiducials while the golf club is positioned within an image frame associated with the camera component. (Kiraly et al., Fig. 5B, Pg. 4 ¶ 0056 - 0058 and 0060, Pg. 5 ¶ 0064 - 0066 and 0069 - 0071) 

-	With regards to claim 15, Burney et al. in view of Kiraly et al. disclose the method of claim 11, further comprising: engaging the golf club to a pneumatic vice of an adjustment fixture to position the golf club within a clear line of sight of the camera component. (Burney et al., Abstract, Figs. 1, 5 & 7, Pg. 1 ¶ 0006 - 0010, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0034 and 0036 - 0038, Pg. 4 ¶ 0043 [“shaft cameras are spaced apart and directionally oriented at a 90-degree angle relative to one another such that the stereoscopic view is centered on the vertically oriented shaft 22 extending from the clamping assembly” and “The PLC receives input from the foot pedal 74 and air pressure actuators 48, the x- and y-axis trunnion brakes 50, 52 and serves to control operation of the clamping assembly 14”]) 

-	With regards to claim 16, Burney et al. in view of Kiraly et al. disclose the method of claim 11, further comprising positioning the camera component in a predetermined location relative to the plurality of fiducials. (Burney et al., Pg. 2 ¶ 0029, Pg. 3 ¶ 0033 - 0035, Pg. 4 ¶ 0040 - 0042 [“the camera positions and view angles are known”]) Burney et al. fail to disclose expressly a calibration step. Pertaining to analogous art, Kiraly et al. disclose positioning the camera component in a predetermined location relative to the plurality of fiducials prior to a calibration step. (Kiraly et al., Fig. 6, Pg. 4 ¶ 0060 - 0061) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Burney et al. in view of Kiraly et al. with additional teachings of Kiraly et al. This modification would have .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 in view of Kiraly et al. U.S. Publication No.  as applied to claim 2 above, and further in view of Seluga et al. U.S. Publication No. 2014/0315654 A1.

-	With regards to claim 3, Burney et al. in view of Kiraly et al. disclose the system of claim 2. Burney et al. fail to disclose explicitly wherein the discrete fiducials comprise a set of 2D quick response (QR) codes. Pertaining to analogous art, Seluga et al. disclose wherein the discrete fiducials comprise a set of 2D quick response (QR) codes. (Seluga et al., Figs. 4 & 5, Pg. 4 ¶ 0038 - 0040 [“The positional markings 45, 55, 31, 24 may, in alternative embodiments, be QR codes or other types of electronically readable markings”]) Burney et al. in view of Kiraly et al. and Seluga et al. are combinable because they are all directed towards utilizing image processing techniques to determine characteristics and measurements associated with a golf club. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Burney et al. in view of Kiraly et al. with the teachings of Seluga et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Seluga et al. applied to a similar device. Utilizing a plurality of fiducials comprising a set of 2D quick response (QR) codes, as taught by Seluga et al., would enhance the combined base device by allowing for additional information to be obtained from analysis of the plurality of fiducials, such as what type of club is being used, and/or by allowing for golf clubs to be uniquely identified from analysis of the plurality of fiducials. Furthermore, this modification would have been prompted by the teachings and suggestions of Kiraly et al. that unique markers may be . 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 in view of Kiraly et al. U.S. Publication No. 2013/0190098 A1 as applied to claims 1 and 11 above, and further in view of Manwaring et al. U.S. Patent No. 6,506,124.

-	With regards to claim 4, Burney et al. in view of Kiraly et al. disclose the system of claim 1. Burney et al. fail to disclose explicitly wherein the plurality or [of] fiducials comprise natural preselected features of the golf club. Pertaining to analogous art, Manwaring et al. disclose wherein the plurality or [of] fiducials comprise natural preselected features of the golf club. (Manwaring et al., Fig. 3, Col. 6 Lines 44 - 52 [“acquisition system 20 is capable of using the basic features of the golf club 33 such as the scorelines, without the need for markers”]) Burney et al. in view of Kiraly et al. and Manwaring et al. are combinable because they are all directed towards utilizing image processing techniques to determine three-

-	With regards to claim 18, Burney et al. in view of Kiraly et al. disclose the method of claim 11, wherein a third fiducial of the plurality of fiducials is defined second fiducial of the plurality of fiducials is defined along a bottom groove of the golf club. Pertaining to analogous art, Manwaring et al. disclose wherein a first fiducial and a second fiducial of the plurality of fiducials are defined along a bottom groove of the golf club (Manwaring et al., Figs. 3 & 7, Col. 6 Lines 44 - 61 [“A fourth marker 304 is placed on a low toe end of the face 54” and “A seventh marker 307 is placed on a low heel end of the face 54.” The Examiner asserts that figure 3 of Manwaring et al. clearly illustrates first and second fiducials, elements 304 and 307, defined along a bottom scoreline, groove, of the golf club.]) and a third fiducial of the plurality of fiducials is defined along a face of the golf club. (Manwaring et al., Figs. 3 & 7, Col. 6 Lines 44 - 61 [“An eighth marker 308 is placed in the center of the face 54”]) Burney et al. in view of Kiraly et al. and Manwaring et al. are combinable because they are all directed towards utilizing image processing techniques to determine three-dimensional characteristics and measurements associated with a golf club. It .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 in view of Kiraly et al. U.S. Publication No. 2013/0190098 A1 as applied to claim 1 above, and further in view of Zalewski et al. U.S. Publication No. 2008/0009348 A1.

-	With regards to claim 8, Burney et al. in view of Kiraly et al. disclose the system of claim 1, wherein the computing device utilizes an iterative process to generate the set of points based on a pose of the camera and the second set of pixels. (Burney et al., Pg. 2 ¶ 0029, Pg. 3 ¶ 0033 - 0034, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) Burney et al. fail to disclose explicitly utilizing a recursive filter to generate the set of points. Pertaining to analogous art, Zalewski et al. disclose utilizing a recursive filter to generate the set of points based on a pose of the camera and the second set of pixels. (Zalewski et al., Figs. 2, 6 - 8 & 14, Pg. 5 ¶ 0054, Pg. 5 ¶ 0057 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0060 - 0061, Pg. 8 ¶ 0083, Pg. 9 ¶ 0091 - 0093, Pg. 10 ¶ 0098 - 0099, Pg. 11 ¶ 0104, Pg. 14 ¶ 0125 [“The data of three-dimensional position and orientation also undergoes a processing step S209 for Kalman filtering to improve performance. Such processing is performed to estimate where the object is going to be at a point in time, and to reject spurious measurements that could not be possible, and therefore are considered to lie outside the true data set. Another reason for Kalman filtering is that the camera 105 may produce images at 30 Hz, whereas an example display runs at 60 Hz, so Kalman filtering may fill the gaps in the data used for controlling action in the game program. Smoothing of discrete data via Kalman filtering is well known in .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 in view of Kiraly et al. U.S. Publication No. 2013/0190098 A1 as applied to claim 11 above, and further in view of Gobush U.S. Publication No. 2005/0272516 A1 in view of Manwaring et al. U.S. Patent No. 6,506,124.

-	With regards to claim 17, Burney et al. in view of Kiraly et al. disclose the method of claim 11. Burney et al. fail to disclose explicitly wherein the plurality of fiducials comprises features of the golf club including grooves, a logo, and a face of the golf club. Pertaining to analogous art, Gobush discloses wherein the plurality of fiducials comprises features of the golf club including a logo of the golf club. (Gobush, Pg. 2 ¶ 0013 - 0015 and 0018, Pg. 20 ¶ 0249 - 0250, Pg. 21 ¶ 0256 - 0257) Gobush fails to disclose expressly wherein the plurality of fiducials comprises features of the golf club including grooves, and a face of the golf club. Pertaining to analogous art, Manwaring et al. disclose wherein the plurality of fiducials comprises features of the golf club including grooves, and a face of the .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burney et al. U.S. Publication No. 2004/0221464 A1 as applied to claim 19 above, and further in view of Kiraly et al. U.S. Publication No. 2013/0190098 A1.

-	With regards to claim 20, Burney et al. disclose the apparatus of claim 19, wherein the golf club characteristics data [define] a center axis of a shaft of the golf club, (Burney et al., Figs. 2 & 3, Pg. 1 ¶ 0013, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0042) and wherein the output measurements are checked against predetermined target specifications associated with the golf club. (Burney et al., Fig. 8, Pg. 1 ¶ 0006, Pg. 2 ¶ 0028, Pg. 3 ¶ 0038, Pg. 4 ¶ 0043) Burney et al. fail to disclose expressly wherein the golf club characteristics data (generated by applying the 3D set of points to one or more predefined linear algebra operations) [define] a plane parallel to a face of the golf club and a normal vector to the plane. Pertaining to analogous art, Kiraly et al. disclose wherein the golf club characteristics data [define] a plane parallel to a face of the golf club, and a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arch U.S. Publication No. 2018/0369670 A1; which is directed towards an apparatus and method for measuring and adjusting loft and lie angles of a golf club utilizing images captured of the scorelines, grooves, on the head of the golf club.
Gobush U.S. Publication No. 2005/0159231 A1; which is directed towards a monitoring system that determines swing characteristics of a golf club by placing markers on the golf club and then capturing and analyzing images of the marked golf club.
Ishikawa U.S. Publication No. 2014/0185867 A1; which is directed towards a method and system that determines characteristics of a golf club swing by attaching removable markers to the golf club and capturing and analyzing stereoscopic images of the markers on the golf club during swings of the golf club. 
Ueda U.S. Publication No. 2012/0214606 A1; which is directed towards a method and apparatus for measuring the behavior of a head of a golf club by placing marks on a face of the club and identifying three-dimensional positions of the marks by using multiple images captured from different viewing directions of the marks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667